 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     JITRADE, INC., a California              Case No.: 2:18-cv-05009-DMG (SKx)
12   Corporation;
13               Plaintiff,
                                              PROTECTIVE ORDER
14               vs.
15   ALEXIA ADMOR FRENCH
     DESIGNER GROUP LTD., a New
16   York Corporation; JOSEPH
     GARFINKEL, an individual;
17   NORDSTROM, INC., a Washington
     Corporation; and DOES 1-10, inclusive,
18
                 Defendants.
19
20
21
22
23
24
25
26
27
28
                                            1
                                     [PROPOSED] ORDER
 1   1.    GENERAL
 2         1.1 Purposes and Limitations Discovery in this action is likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than
 5   prosecuting this litigation may be warranted. Accordingly, the parties hereby
 6   stipulate to and petition the Court to enter the following Stipulated Protective
 7   Order. The parties acknowledge that this Order does not confer blanket protections
 8   on all disclosures or responses to discovery and that the protection it affords from
 9   public disclosure and use extends only to the limited information or items that are
10   entitled to confidential treatment under the applicable legal principles. The parties
11   further acknowledge, as set forth in Section 12.3, below, that this Stipulated
12   Protective Order does not entitle them to file confidential information under seal;
13   Civil Local Rule 79-5 sets forth the procedures that must be followed and the
14   standards that will be applied when a party seeks permission from the court to file
15   material under seal.
16
17         B. GOOD CAUSE STATEMENT
18
19         This action is likely to involve trade secrets, customer and pricing lists and
20   other valuable research, development, commercial, financial technical and/or
21   proprietary information for which special protection from public disclosure and from
22   use for any purpose other than prosecution of this action is warranted. Such
23   confidential and proprietary materials and information consist of, among other
24   things, confidential business or financial information, information regarding
25   purchase and sale prices of fabric or garments by suppliers, manufacturers,
26   importers, distributors or fashion retailers, information regarding business practices,
27   information regarding the creation, purchase or sale of graphics used on textiles and
28   garments, or other confidential commercial information (including information
                                               2
                                        [PROPOSED] ORDER
 1   implicating privacy rights of third parties), information generally unavailable to the
 2   public, or which may be privileged or otherwise protected from disclosure under
 3   state or federal rules, court rules, case decisions, or common law. Accordingly, to
 4   expedite the flow of information, to facilitate the prompt resolution of disputes over
 5   confidentiality of discovery materials, to adequately protect information the parties
 6   are entitled to keep confidential, to ensure that the parties are permitted reasonable
 7   necessary uses of such material in preparation for and in the conduct of trial, to
 8   address their handling at the end of the litigation, and serve the ends of justice, a
 9   protective order for such information is justified in this matter. It is the intent of the
10   parties that information will not be designated as confidential for tactical reasons and
11   that nothing be so designated without a good faith belief that it has been maintained
12   in a confidential, non-public manner, and there is good cause why it should not be
13   part of the public record of this case.
14
15   2.    DEFINITIONS
16          2.1 Action: This pending federal law suit.
17          2.2 Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement.
23          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
24   their support staff).
25          2.5 Designating Party: a Party or Non-Party that designates information or
26   items that it produces in disclosures or in responses to discovery as
27   “CONFIDENTIAL.”
28          2.6 Disclosure or Discovery Material: all items or information, regardless
                                                 3
                                          [PROPOSED] ORDER
 1   of the medium or manner in which it is generated, stored, or maintained (including,
 2   among other things, testimony, transcripts, and tangible things), that are produced
 3   or generated in disclosures or responses to discovery in this matter.
 4         2.7 Expert: a person with specialized knowledge or experience in a matter
 5   pertinent to the litigation who has been retained by a Party or its counsel to serve
 6   as an expert witness or as a consultant in this Action.
 7         2.8 House Counsel: attorneys who are employees of a party to this Action.
 8   House Counsel does not include Outside Counsel of Record or any other outside
 9   counsel.
10         2.9 Non-Party: any natural person, partnership, corporation, association, or
11   other legal entity not named as a Party to this action.
12         2.10 Outside Counsel of Record: attorneys who are not employees of a
13   party to this Action but are retained to represent or advise a party to this Action
14   and have appeared in this Action on behalf of that party or are affiliated with a law
15   firm which has appeared on behalf of that party, and includes support staff.
16         2.11 Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21         2.13 Professional Vendors: persons or entities that provide litigation
22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25         2.14 Protected Material: any Disclosure or Discovery Material that is
26   designated as “CONFIDENTIAL.”
27         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
28   from a Producing Party.
                                                 4
                                          [PROPOSED] ORDER
 1
 2   3.    SCOPE
 3         The protections conferred by this Stipulation and Order cover not only
 4   Protected Material (as defined above), but also (1) any information copied or
 5   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 6   compilations of Protected Material; and (3) any testimony, conversations, or
 7   presentations by Parties or their Counsel that might reveal Protected Material. Any
 8   use of Protected Material at trial shall be governed by the orders of the trial judge.
 9   This Order does not govern the use of Protected Material at trial.
10
11   4.    DURATION
12         Once a case proceeds to trial, all of the court-filed information to be
13   introduced that was previously designated as confidential or maintained pursuant
14   to this protective order becomes public and will be presumptively available to all
15   members of the public, including the press, unless compelling reasons supported
16   by specific factual findings to proceed otherwise are made to the trial judge in
17   advance of the trial. See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172,
18   1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
19   documents produced in discovery from “compelling reasons” standard when
20   merits-related documents are part of court record). Accordingly, the terms of this
21   protective order do not extend beyond the commencement of the trial.
22
23   5.    DESIGNATING PROTECTED MATERIAL
24         5.1 Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under
26   this Order must take care to limit any such designation to specific material that
27   qualifies under the appropriate standards. The Designating Party must designate for
28   protection only those parts of material, documents, items, or oral or written
                                                5
                                         [PROPOSED] ORDER
 1   communications that qualify so that other portions of the material, documents,
 2   items, or communications for which protection is not warranted are not swept
 3   unjustifiably within the ambit of this Order.
 4         Mass, indiscriminate, or routinized designations are prohibited. Designations
 5   that are shown to be clearly unjustified or that have been made for an improper
 6   purpose (e.g., to unnecessarily encumber the case development process or to
 7   impose unnecessary expenses and burdens on other parties) may expose the
 8   Designating Party to sanctions.
 9         If it comes to a Designating Party’s attention that information or items that it
10   designated for protection do not qualify for protection, that Designating Party must
11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
12         5.2 Manner and Timing of Designations. Except as otherwise provided in
13   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
15   under this Order must be clearly so designated before the material is disclosed or
16   produced.
17         Designation in conformity with this Order requires:
18                (a) for information in documentary form (e.g., paper or electronic
19   documents, but excluding transcripts of depositions or other pretrial or trial
20   proceedings), that the Producing Party affix at a minimum, the legend
21   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
22   contains protected material. If only a portion or portions of the material on a page
23   qualifies for protection, the Producing Party also must clearly identify the
24   protected portion(s) (e.g., by making appropriate markings in the margins).
25         A Party or Non-Party that makes original documents available for inspection
26   need not designate them for protection until after the inspecting Party has indicated
27   which documents it would like copied and produced. During the inspection and
28   before the designation, all of the material made available for inspection shall be
                                               6
                                        [PROPOSED] ORDER
 1   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 2   documents it wants copied and produced, the Producing Party must determine
 3   which documents, or portions thereof, qualify for protection under this Order.
 4   Then, before producing the specified documents, the Producing Party must affix
 5   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
 6   only a portion or portions of the material on a page qualifies for protection, the
 7   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 8   appropriate markings in the margins).
 9         (b) for testimony given in depositions that the Designating Party identify
10   the Disclosure or Discovery Material on the record, before the close of the
11   deposition all protected testimony.
12         (c) for information produced in some form other than documentary and
13   for any other tangible items, that the Producing Party affix in a prominent place on
14   the exterior of the container or containers in which the information is stored the
15   legend “CONFIDENTIAL.” If only a portion or portions of the information
16   warrants protection, the Producing Party, to the extent practicable, shall identify
17   the protected portion(s).
18         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
19   failure to designate qualified information or items does not, standing alone, waive
20   the Designating Party’s right to secure protection under this Order for such
21   material. Upon timely correction of a designation, the Receiving Party must make
22   reasonable efforts to assure that the material is treated in accordance with the
23   provisions of this Order.
24
25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time that is consistent with the Court’s
28   Scheduling Order.
                                                  7
                                           [PROPOSED] ORDER
 1         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
 2   resolution process under Local Rule 37.1 et seq.
 3         6.3 The burden of persuasion in any such challenge proceeding shall be on
 4   the Designating Party. Frivolous challenges, and those made for an improper
 5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 6   parties) may expose the Challenging Party to sanctions. Unless the Designating
 7   Party has waived or withdrawn the confidentiality designation, all parties shall
 8   continue to afford the material in question the level of protection to which it is
 9   entitled under the Producing Party’s designation until the Court rules on the
10   challenge.
11
12   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
13         7.1 Basic Principles. A Receiving Party may use Protected Material that is
14   disclosed or produced by another Party or by a Non-Party in connection with this
15   Action only for prosecuting, defending, or attempting to settle this Action. Such
16   Protected Material may be disclosed only to the categories of persons and under
17   the conditions described in this Order. When the Action has been terminated, a
18   Receiving Party must comply with the provisions of section 13 below (FINAL
19   DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving Party at a
21   location and in a secure manner that ensures that access is limited to the persons
22   authorized under this Order.
23         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
24   otherwise ordered by the court or permitted in writing by the Designating Party, a
25   Receiving Party may disclose any information or item designated
26   “CONFIDENTIAL” only to:
27         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
28   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                8
                                         [PROPOSED] ORDER
 1   necessary to disclose the information for this Action;
 2         (b) the officers, directors, and employees (including House Counsel) of
 3   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 4         (c) Experts (as defined in this Order) of the Receiving Party to whom
 5   disclosure is reasonably necessary for this Action and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7         (d) the court and its personnel;
 8         (e) court reporters and their staff;
 9         (f) professional jury or trial consultants, mock jurors, and Professional
10   Vendors to whom disclosure is reasonably necessary for this Action and who have
11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12         (g) the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information;
14         (h) during their depositions, witnesses, and attorneys for witnesses, in the
15   Action to whom disclosure is reasonably necessary provided: (1) the deposing
16   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
17   they will not be permitted to keep any confidential information unless they sign the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
19   agreed by the Designating Party or ordered by the court. Pages of transcribed
20   deposition testimony or exhibits to depositions that reveal Protected Material may
21   be separately bound by the court reporter and may not be disclosed to anyone
22   except as permitted under this Stipulated Protective Order; and
23         (i) any mediator or settlement officer, and their supporting personnel,
24   mutually agreed upon by any of the parties engaged in settlement discussions.
25   ///
26   ///
27   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
28         PRODUCED IN OTHER LITIGATION
                                                9
                                         [PROPOSED] ORDER
 1         If a Party is served with a subpoena or a court order issued in other litigation
 2   that compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL,” that Party must:
 4         (a) promptly notify in writing the Designating Party. Such notification
 5   shall include a copy of the subpoena or court order;
 6         (b) promptly notify in writing the party who caused the subpoena or order
 7   to issue in the other litigation that some or all of the material covered by the
 8   subpoena or order is subject to this Protective Order. Such notification shall
 9   include a copy of this Stipulated Protective Order; and
10         (c) cooperate with respect to all reasonable procedures sought to be
11   pursued by the Designating Party whose Protected Material may be affected.
12   If the Designating Party timely seeks a protective order, the Party served with
13   the subpoena or court order shall not produce any information designated in this
14   action as “CONFIDENTIAL” before a determination by the court from which the
15   subpoena or order issued, unless the Party has obtained the Designating Party’s
16   permission. The Designating Party shall bear the burden and expense of seeking
17   protection in that court of its confidential material and nothing in these provisions
18   should be construed as authorizing or encouraging a Receiving Party in this Action
19   to disobey a lawful directive from another court.
20
21   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
22         PRODUCED IN THIS LITIGATION
23         (a) The terms of this Order are applicable to information produced by a
24   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
25   produced by Non-Parties in connection with this litigation is protected by the
26   remedies and relief provided by this Order. Nothing in these provisions should be
27   construed as prohibiting a Non-Party from seeking additional protections.
28         (b) In the event that a Party is required, by a valid discovery request, to
                                                10
                                         [PROPOSED] ORDER
 1   produce a Non-Party’s confidential information in its possession, and the Party is
 2   subject to an agreement with the Non-Party not to produce the Non-Party’s
 3   confidential information, then the Party shall:
 4                (1) promptly notify in writing the Requesting Party and the Non-Party
 5   that some or all of the information requested is subject to a confidentiality
 6   agreement with a Non-Party;
 7                (2) promptly provide the Non-Party with a copy of the Stipulated
 8   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 9   specific description of the information requested; and
10                (3) make the information requested available for inspection by the
11   Non-Party, if requested.
12         (c) If the Non-Party fails to seek a protective order from this court within
13   14 days of receiving the notice and accompanying information, the Receiving
14   Party may produce the Non-Party’s confidential information responsive to the
15   discovery request. If the Non-Party timely seeks a protective order, the Receiving
16   Party shall not produce any information in its possession or control that is subject
17   to the confidentiality agreement with the Non-Party before a determination by the
18   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
19   expense of seeking protection in this court of its Protected Material.
20
21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22         If a Receiving Party learns that, by inadvertence or otherwise, it has
23   disclosed Protected Material to any person or in any circumstance not authorized
24   under this Stipulated Protective Order, the Receiving Party must immediately (a)
25   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
26   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
27   the person or persons to whom unauthorized disclosures were made of all the terms
28   of this Order, and (d) request such person or persons to execute the
                                                11
                                         [PROPOSED] ORDER
 1   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 2   A.
 3
 4   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
 5         OTHERWISE PROTECTED MATERIAL
 6         When a Producing Party gives notice to Receiving Parties that certain
 7   inadvertently produced material is subject to a claim of privilege or other
 8   protection, the obligations of the Receiving Parties are those set forth in Federal
 9   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
10   whatever procedure may be established in an e-discovery order that provides for
11   production without prior privilege review. Pursuant to Federal Rule of Evidence
12   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
13   of a communication or information covered by the attorney-client privilege or
14   work product protection, the parties may incorporate their agreement in the
15   stipulated protective order submitted to the court.
16
17   12.   MISCELLANEOUS
18         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19   person to seek its modification by the Court in the future.
20         12.2 Right to Assert Other Objections. By stipulating to the entry of this
21   Protective Order no Party waives any right it otherwise would have to object to
22   disclosing or producing any information or item on any ground not addressed in
23   this Stipulated Protective Order. Similarly, no Party waives any right to object on
24   any ground to use in evidence of any of the material covered by this Protective
25   Order.
26         12.3 Filing Protected Material. A Party that seeks to file under seal any
27   Protected Material must comply with Civil Local Rule 79-5. Protected Material
28   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                               12
                                        [PROPOSED] ORDER
 1   specific Protected Material at issue. If a Party's request to file Protected Material
 2   under seal is denied by the court, then the Receiving Party may file the information
 3   in the public record unless otherwise instructed by the court.
 4
 5   13.   FINAL DISPOSITION
 6         After the final disposition of this Action, as defined in paragraph 4, within
 7   60 days of a written request by the Designating Party, each Receiving Party must
 8   return all Protected Material to the Producing Party or destroy such material. As
 9   used in this subdivision, “all Protected Material” includes all copies, abstracts,
10   compilations, summaries, and any other format reproducing or capturing any of the
11   Protected Material. Whether the Protected Material is returned or destroyed, the
12   Receiving Party must submit a written certification to the Producing Party (and, if
13   not the same person or entity, to the Designating Party) by the 60 day deadline that
14   (1) identifies (by category, where appropriate) all the Protected Material that was
15   returned or destroyed and (2)affirms that the Receiving Party has not retained any
16   copies, abstracts, compilations, summaries or any other format reproducing or
17   capturing any of the Protected Material. Notwithstanding this provision, Counsel
18   are entitled to retain an archival copy of all pleadings, motion papers, trial,
19   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
20   and trial exhibits, expert reports, attorney work product, and consultant and expert
21   work product, even if such materials contain Protected Material. Any such archival
22   copies that contain or constitute Protected Material remain subject to this
23   Protective Order as set forth in Section 4 (DURATION).
24
25   14.   VIOLATION OF ORDER
26         Any violation of this Order may be punished by any and all appropriate
27   measures including, without limitation, contempt proceedings and/or monetary
28   sanctions.

                                                13
                                         [PROPOSED] ORDER
 1
 2
 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4
 5
 6   DATED: May 3, 2019
 7
     /s/ C. Yong Jeong
 8   C. Yong Jeong, Esq.
     Attorney for Plaintiff
 9
10   DATED: May 3, 2019
11
     /s/ Jeffrey A. Kobulnick
12   Jeffrey A. Kobulnick
     Attorney for Defendant
13
     NORDSTROM, INC.
14
15
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED. DATED.
16
17
     DATED: ______________
            0D\
18
     ___________________________
19
     Honorable Steve Kim
20   United States Magistrate Judge
21
22
23
24
     ///
25
     ///
26
     ///
27
28
                                             14
                                      [PROPOSED] ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of ___________ Jitrade, Inc. v. Alexia Admor French
 8   Designer Group LTD. et al 2:18-cv-05009-DMG (SKx). I agree to comply with
 9   and to be bound by all the terms of this Stipulated Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or
20   type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement of
22   this Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
     Signature: __________________________________
28
                                                15
                                         [PROPOSED] ORDER
